Citation Nr: 0612695	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  97-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for a right knee disability.

2.  Entitlement to an initial compensable disability rating 
for status post medical meniscectomy of the left knee.
 
3.  Entitlement to an initial compensable disability rating 
for traumatic arthritis of the left knee, with painful 
motion.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).

5.  Entitlement to a temporary total rating based on 
convalescence following left knee arthroscopy performed on 
February 22, 2005, pursuant to the provisions of 38 C.F.R. 
§ 4.30 (Paragraph 30 benefits).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), in August 1996, September 2002, and 
April 2005.

In the August 1996 rating decision, the RO denied a claim for 
a rating higher than 40 percent for the veteran's service-
connected right knee disability, as well as a petition to 
reopen a previously denied claim for service connection for a 
left knee disability.

In May 1998, the Board reopened the claim for service 
connection for a left knee disability and remanded that 
matter back to the agency of original jurisdiction (AOJ), 
together with the issue of a higher rating for the service-
connected right knee disability, for additional development.  

In March 1999, the veteran provided testimony in support of 
his appeal at a hearing held at the RO.  A transcript of that 
hearing has been associated with the veteran's claims 
folders.

The Board denied the veteran's claims for service connection 
for a left knee disability and an increased rating for a 
right knee disability in a January 2000 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2001, the veteran's 
private attorney and the Secretary of VA filed a Joint Motion 
for Remand, asking the Court to vacate the January 2000 Board 
decision and remand the matters for additional development.  
The Court granted the motion by Order dated in February 2001.

In August 2001, the Board remanded both claims back to the 
AOJ for additional development consistent with the joint 
motion of January 2001.  

In the September 2002 rating decision referenced to earlier, 
the RO granted service connection for a left knee disability, 
status post medial meniscectomy, and for traumatic arthritis 
of the left knee, with painful motion, assigning initial 
ratings of zero percent for both disabilities.  The veteran 
perfected his appeal of both initial ratings in May 2003.

The issue of service connection for a left knee disability 
being no longer on appeal (as it had been fully granted at 
the AOJ level), the Board then denied the remaining issue (a 
claim for an increased rating for a right knee disability) in 
a decision issued in June 2003.

In March 2004, the veteran's private attorney and the 
Secretary of VA filed another Joint Motion for Remand, asking 
the Court to vacate the June 2003 Board decision and remand 
the matter decided therein for additional development.  
Specifically, it was noted that VA had yet to consider and 
discuss the effect of pain and functional loss on the 
service-connected disability as set forth in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The Court granted the motion by 
Order dated in March 2004.

In July 2004, the Board remanded to the AOJ the issue of an 
increased rating for a right knee disability, for 
extraschedular referral to VA's Compensation and Pension 
(C&P) Service, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1), as well as the issue of entitlement to initial 
ratings higher than zero percent for the service-connected 
left knee disabilities, for an addendum to an April 2004 VA 
joints examination report that would address the DeLuca 
aspect of the veteran's claim.

In October 2004, the Director of VA's C&P Service made a 
determination that the service-connected right knee 
disability did not warrant an extraschedular rating.

In the April 2005 rating decision referenced to earlier in 
this section, the RO denied a claim of entitlement to a TDIU 
and a claim of entitlement to Paragraph 30 benefits based on 
convalescence following left knee arthroscopy performed on 
February 22, 2005.  The veteran perfected the appeal of this 
rating decision as well, in October 2005.

The issue of entitlement to a TDIU will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claims on appeal other than the claim for 
a TDIU.

2.  The service-connected right knee disability is currently 
manifested by pain on use, degenerative arthritis, and 
extension limited to 15 degrees due to pain; this disability 
is not shown to be so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.

3.  The service-connected status post medical meniscectomy of 
the left knee has been manifested during the pendency of this 
appeal by subjective complaints of pain and weakness.
 
4.  The service-connected traumatic arthritis of the left 
knee, with painful motion, has been manifested during the 
pendency of this appeal by subjective complaints of pain and 
weakness, radiological evidence of degenerative arthritis, 
and a loss of 10 degrees of flexion due to pain.

5.  The left knee arthroscopy that the veteran underwent on 
February 22, 2005, required convalescence between that date 
and April 18, 2005, but not thereafter.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 40 percent for a right knee disability are not met, 
on either a schedular or an extra-schedular basis.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 
5261, 5262, 2563 (2005).

2.  The criteria for entitlement to an initial compensable 
disability rating for status post medical meniscectomy of the 
left knee are not met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 2563.
 
3.  The criteria for entitlement to an initial compensable 
disability rating of 10 percent, but not higher, for 
traumatic arthritis of the left knee, with painful motion, 
are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5010, 5260, 5261 (2005).

4.  The criteria for entitlement to Paragraph 30 benefits 
based on convalescence following left knee arthroscopy 
performed on February 22, 2005, are met, through April 18, 
2005.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.30 
(2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The VCAA

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, No. 05-7157, slip op. at 8 (Fed. Cir. April 5, 
2006) (Mayfield II).

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims for increased ratings and 
Paragraph 30 benefits by means of letters issued in February 
2002, April 2002, January 2003, and March 2005.  Thus, the 
veteran has received adequate VCAA notice as described in 
Pelegrini.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

In Dingess/Hartman, the Court further held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claims on appeal.  He was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the increased rating, or higher initial 
rating.  To the extent the Board is denying increased or 
higher initial ratings, no effective date is being assigned.

The Board is granting a higher initial rating for limitation 
of motion of the left knee for the entire period since the 
effective date of service connection.  This is the earliest 
possible date for the grant of a higher initial rating.  
38 C.F.R. § 3.400(o) (2005).  

The veteran has received notice of the possible effective 
dates for a grant of a temporary total rating, inasmuch as 
the criteria for such evaluations include criteria for 
setting the effective date.  

The veteran is not prejudiced by the lack of this element of 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, at 119-120.  There is no indication in the 
record, nor has the veteran alleged, that the timing 
deficiency in the case, in regards to the issue of a higher 
rating for the right knee disability, resulted in any 
prejudice to him.  Moreover, any timing deficiency in this 
case was cured by readjudication of the claim by the AMC in 
December 2005, more than a year after the issuance of the 
VCAA letter in this case.  Mayfield II.

VCAA notice was timely as to all the other issues on appeal:  
adequate VCAA notice as to the left knee claims was provided 
in the VCAA letters of February and April 2002 (which 
preceded the September 2002 rating decision), as a downstream 
issue, while adequate notice as to the Paragraph 30 benefits 
claim was provided in the VCAA letter of March 2005 (which 
preceded the rating decision on this specific issue).  Thus, 
there is no timing deficiency as to any of these issues to be 
considered.

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured all identified records pertaining to the 
four matters being decided at this time, and has had the 
veteran examined.  There is no suggestion on the current 
record that there remains evidence that is pertinent to any 
of these four matters that has yet to be secured.  Thus, 
their appeal is ready to be considered on the merits.

II.  Legal criteria applicable to all increased rating claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, are expected in all instances.  38 C.F.R. § 4.21 
(2005).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Additionally, with any form of arthritis, painful motion is 
an important factor of the rated disability and should be 
carefully noted.  The intent of the Schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59.

For VA purposes, normal flexion of the knee is from zero to 
140 degrees, while normal extension of the knee is zero 
degrees.  38 C.F.R. § 4.71, Part 4, Plate I.

Diagnostic Code (DC) 5010 of VA's Schedule for Rating 
Disabilities (the Schedule) applies to traumatic arthritis 
and provides that such is evaluated under the criteria for 
38 C.F.R. § 4.71a, DC 5003.  Degenerative arthritis is, 
pursuant to DC 5003, to be rated on the basis of limitation 
of motion of the affected joint under the appropriate DC for 
the specific joint or joints involved.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate DC, a rating of 10 
percent is for application for each such major joint group or 
minor joint group affected by limitation of motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
provided where there is X-ray evidence of involvement of two 
or more major joints, or two of more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is provided where there is X-ray evidence of 
involvement of two or more major joints, or two of more minor 
joint groups without exacerbations.

Under DC 5256 of the Schedule, ratings ranging between 30 and 
60 percent may be warranted depending on the type and degree 
of ankylosis of the knee.  38 C.F.R. § 4.71a, Part 4, DC 
5256.

DC 5257 of the Schedule provides ratings of 10, 20, and 30 
percent for recurrent subluxation or lateral instability of 
the knee that is slight, moderate, or severe, respectively.  
38 C.F.R. § 4.71a, Part 4, DC 5257.

Dislocated semilunar cartilage that is productive of frequent 
episodes of locking, pain, and effusion into the knee joint, 
would warrant a rating of 20 percent, under DC 5258, while 
removal of that cartilage that is symptomatic would warrant a 
rating of 10 percent, under DC 5259.  38 C.F.R. § 4.71a, Part 
4, DCs 5258, 5259.

The Schedule also provides for ratings of zero, 10, 20, or 30 
percent when there is limitation of the flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
zero, 10, 20, 30, 40, or 50 percent for limitation of the 
extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Part 4, DCs 5260, 5261.

Impairment of the tibia and fibula manifested by malunion, 
with slight knee or ankle disability, would warrant a 10 
percent rating.  If manifested by malunion, with moderate 
knee or ankle disability, it would warrant a 20 percent 
rating, and, if manifested by malunion, with marked knee or 
ankle disability, it would warrant a 30 percent rating.  If 
the impairment is manifested by nonunion of the tibia and 
fibula, and there is loose motion, requiring brace, a maximum 
rating of 40 percent would be warranted.  38 C.F.R. § 4.71a, 
Part 4, DC 5262.

Under DC 5263, genu recurvatum of the knee that is acquired, 
traumatic, and objectively shows weaknesss and insecurity in 
weight-bearing, would warrant a rating of 10 percent.  
38 C.F.R. § 4.71a, Part 4, DC 5263.

VA's General Counsel has held that a knee disability may 
receive separate ratings under DCs evaluating instability 
(DCs 5257, 5262, and 5263) and those evaluating range of 
motion (DCs 5003, 5010, 5256, 5260, and 5261).  VAOPGCPREC 
23-97 (1997) (holding that a veteran who has arthritis with 
restricted motion and instability in the knee may receive 
separate ratings for each set of symptomatology under 
different DCs); see also VAOPGCPREC 9-98 (1998) (holding that 
if a veteran has a disability rating under DC 5257 for 
instability of the knee and the knee also exhibits limitation 
of motion, consideration should be given to assigning a 
separate rating based on painful motion under 38 C.F.R. 
§§ 4.40, 4.45, 4.59).

The General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DC 5260 and DC 5261.  
VAOPGCPREC 9-2004 (2004).

A.  Claim for a disability rating in excess of 40 percent for 
a right knee disability

Because this disability is already rated as 40 percent 
disabling, a higher schedular rating would only be warranted 
if there were evidence of extremely unfavorable ankylosis of 
the knee at an angle of 20 degrees or higher, or limitation 
of extension to 45 degrees or higher.  38 C.F.R. §§ 4.71a, 
DCs 5256, 5261.  Separate ratings would also be warranted if 
there were evidence of both compensable instability in 
addition to compensable limitation of flexion or extension.

Additionally, as discussed below, an extraschedular rating 
may be awarded in some cases.

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court 
held that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  In this case, service connection for a 
right knee disability was already in effect when the RO 
denied the veteran's claim for a higher rating for that 
disability in August 1996.  Accordingly, in reviewing and 
deciding this particular issue, the Board has considered the 
entire body of evidence in the record but has placed more 
emphasis on the more recent medical data descriptive of the 
severity of the veteran's right knee disability, 
specifically, an April 2004 VA joints examination report, an 
April 2004 VA X-ray report, an April 2004 private medical 
consultation report, a January 2005 VA X-ray report, and a 
January 2006 private medical consultation report.

The April 2004 VA joint examination report reveals complaints 
of pain (a 6 on a scale of 1 through 10), giving way, 
occasional swelling, and inability to walk for any length of 
time or walk up and down steps.  The veteran was described as 
being in no acute distress, with rather deliberate movements 
and a somewhat antalgic gait on the right side.  He was 74 
inches tall at a bodyweight of 276.6 pounds.  He did not have 
any difficulty donning/doffing shoes and socks or getting 
on/off the examination table.  He was able to walk in the 
examination room without his cane, although he stated that he 
would fall.  The veteran refused to squat but was able to 
stand on his right leg.  The examiner noted that he appeared 
to be exaggerating his symptoms in regards to his fear of 
falling down.

While sitting on the examination table, the veteran was able 
to extend the knees completely, as in the performance of the 
straight leg raising test.  However, while supine, he refused 
to extend the right knee.  The examiner noted that during 
casual movements he had full extension of the right knee.  
While supine, he had a 15-degree extension lag due to 
complaints of pain, but the examiner noted again that "this 
could not be substantiated on repetitive movements which were 
casual."

Drawer sign and Lachman tests were all negative and 
medial/lateral stress tests did not reveal any instability, 
crepitations, or laxity of the medial collateral ligaments.  
There was no effusion or atrophy of the muscles and manual 
muscle strength was normal.  McMurray's and Apley's tests 
could not be performed due to complaints of pain.  The 
examiner opined that, functionally, the veteran was 
independent in activities of daily living, transfers, and 
ambulation with the use of bilateral knee braces and a 
straight cane.

The examiner also pointed out that the DeLuca provisions 
could not be "clearly or accurately delineated with any 
medical certainty," given the level of pain the veteran was 
complaining of and the level of decrease in range of motion 
he was exhibiting at certain points.  The examiner 
acknowledged that, during acute exacerbations, the veteran 
could have further limitations in range of motion and ability 
to walk.  However, he did not see any evidence of weakness, 
and any limitations in endurance during acute exacerbations 
could not be determined, as that depended on the 
level/severity of pain and the veteran's mood.

The examiner further noted that, inasmuch as the veteran had 
been a manual laborer until last employed in 1987, he did not 
think that the veteran would be able to return to work or 
obtain and maintain gainful employment in manual labor due to 
his bilateral knee condition.  The pertinent impressions were 
degenerative joint disease (DJD) of the right knee and 
chronic knee pain due to the DJD.

VA X-rays obtained in April 2004 reveal an osteophyte off the 
inferior aspect of the patella, with narrowing of the medial 
femoral tibial joint space and no other changes.

On private medical consultation in April 2004, the veteran 
reported knee pain, that the right knee went out on him, and 
that he had been found to have a "degenerate" meniscus in 
that knee.  On physical examination, however, it was noted 
that the primary symptomatology was pain but that the knee 
did not demonstrate any true laxity.  X-rays showed minor 
degenerative changes in the knees, "but nothing of a 
significant nature."  The veteran was advised to "treat 
this with exercise, anti[-]inflammatory agents and occasional 
pain medicine."

According to the January 2005 VA X-ray report, three views of 
the knee showed mild narrowing of the medial joint 
compartment and a small posterior osteophyte formation of the 
patella, but no acute fracture, dislocation, or joint 
effusion, a normal bony architecture, and well-preserved 
patellofemoral joint spaces.

According to the January 2006 private medical consultation 
report, the veteran had knee pain and known degenerative 
arthritis of the right knee, confirmed by arthroscopy.  He 
had had an injection in the knee which had given him a couple 
of months' worth of relief and now wished to repeat his 
Cortisone injection.  Physical examination revealed him to be 
alert, oriented, and in no acute distress.  There was minimal 
effusion, a "[f]airly good range of motion," and pain 
behind the knee caps.  The assessment was degenerative 
arthritis and the examiner noted that the veteran was given 
another Cortisone shot.



Analysis

The veteran's right knee is not shown by the objective 
evidence of record to be ankylosed.  He has not been limited 
in extension to 45 degrees or more, and limitation of flexion 
has not been found.  Examiners, both private and VA have 
considered the veteran complaints, but have not found 
subluxation or instability.

Also, because there is no evidence of both instability and 
limitation of motion of the right knee, or evidence of both 
limitation of flexion and limitation of extension of the 
knee, there is no need to consider assigning separate ratings 
for the veteran's right knee under the DCs addressing each 
set of symptomatology in either case.  Thus, a schedular 
rating higher than the current 40 percent is not warranted.  

Contrary to what the medical evidence shows, the veteran has 
reported a much worse disability in his right knee, which he 
believes entitles him to a higher rating.  While the Board 
acknowledges that the veteran is competent to report 
symptoms, the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
clearly more probative of the degree of impairment of a 
disability than the lay statements.  Cartright.  Moreover, a 
higher rating on the basis of his symptoms would require that 
they be objectively confirmed on examination.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a.

Since none of the criteria needed for a schedular rating 
higher than 40 percent are met, the veteran's claim for an 
increased rating for his service-connected right knee 
disability fails on a schedular basis.

In regards to the extra-schedular aspect of this claim, as 
indicated earlier, the Director of VA's C&P Service rendered 
a decision in October 2004 denying an extra-schedular rating.  
In her decision, the Director correctly pointed out that the 
objective evidence of record did not show that the veteran 
was entitled to a schedular rating higher than 20 percent, on 
the basis of limitation of extension, which the examiner 
noted was only subjective (as, objectively, there was full 
extension of the right knee).  She also pointed out the April 
2004 VA examiner's comment to the effect that the veteran 
seemed to be exaggerating his symptoms, and concluded that 
the veteran was not entitled to an extraschedular rating for 
his right knee disability.

The record does not show that the right knee disability has 
required any periods of hospitalization.  Thus, frequent 
periods of hospitalization have not been shown.  The veteran 
has not been employed at any time during the course of this 
appeal.  The right knee disability has not caused marked 
interference with current employment.  There is evidence that 
the knee disabilities together preclude employment.  This 
evidence goes toward the question of whether TDIU should be 
awarded.  Regulations and court decisions interpreting those 
regulations, as discussed below, preclude the Board from 
awarding a TDIU in the first instance.

As discussed by the Director of VA's C&P Service in her 
determination of October 2004, the medical evidence of record 
does not currently suggest a disability that is severe enough 
for a rating higher than 20 percent, yet the disability is 
rated as 40 percent disabling.

In view of the above, the Board concludes that the criteria 
for the assignment of an extraschedular rating for the 
service-connected right knee disability are not met either 
and that, that being the case, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Because the preponderance of the evidence is against the 
assignment of a rating in excess of 40 percent for the 
service-connected right knee disability, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

B.  Left knee claims

Because the appeal of these two issues arises from an 
original grant of service connection in September 2002, VA 
has to consider all the medical evidence produced throughout 
the entire appeal period and consider the potential 
assignment of staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 127 (1999).  That medical evidence consists of 
reports of medical examinations or studies conducted in June 
1996, July 1998, February 2002, April 2003, April 2004, 
August 2004, January 2005, March 2005, October 2005, and 
January 2006.

The June 1996 VA examination report reveals complaints of 
pain and objective findings of tenderness and crepitance, 
with full, but painful, range of motion and an impression of 
a left knee contusion/occult fracture and chondromalacia.

The July 1998 VA examination report reveals complaints of 
pain and swelling of the knee, and ranges of motion of minus 
5 to 135 degrees with pain and severe crepitation and 
patellar tenderness, but no swelling, wasting of the muscles, 
or drawer sign, negative Lachman's test, normal rotation, and 
no medial or lateral instability.

The report of a February 2002 private X-ray of the knees 
reveals evidence of degenerative changes, with joint space 
narrowing and osteophyte formation involving the inferior 
aspect of the left patellofemoral joint, with no evidence of 
any acute injury.

An April 2003 private consultation report reveals that the 
left knee had full range of motion, with no gross laxity, but 
with some tenderness along the medial joint line.  The 
impression was early DJD of the left knee.

The April 2004 VA examination report reveals complaints of a 
painful left knee with occasional swelling and objective 
findings of full extension while sitting, range of motion 
from zero to 130 degrees, with marked retropatellar 
crepitations during passive motion, and what was described as 
mild to moderate discomfort when moving the joint.  There was 
no effusion or atrophy of the muscles and the McMurray's, 
Apley's, and Lachman tests were all negative.  Manual muscle 
strength was normal, there was no evidence of weakness, 
drawer sign was negative, and there was no medial or lateral 
instability, crepitations, or laxity.  The pertinent 
impressions were DJD of the left knee and chronic knee pain 
due to the DJD.

In his August 2004 addendum to the April 2004 medical report, 
the examiner noted his review of the evidentiary record and 
stated that, without resorting to pure speculation, it would 
not be possible to determine any additional loss of range of 
motion of the left knee due to weakened movement or excess 
fatigability or incoordination.  The examiner pointed out 
that he had not noticed any incoordination or weakened 
movements during the examination.  He also stated that, 
during acute exacerbations of pain, the veteran might exhibit 
loss of balance or endurance or increased fatigability, but 
that this depended on the level of severity of pain and the 
mood and tolerance level of the veteran at the time.

The examiner further noted in his addendum that the 
additional loss of range of motion may or may not be present 
but that, if it was present, it was at varying degrees, as 
mentioned above.  He restated that, during the examination, 
he had not noticed any weakened movement, incoordination, or 
fatigue, in spite of the complaints of pain and discomfort.

The January 2005 VA X-ray report reveals mild narrowing of 
the medial joint compartment and a small posterior osteophyte 
formation of the patella, but no evidence of an acute 
fracture, dislocation, or joint effusion, a normal bony 
architecture, and well-preserved patellofemoral joint spaces.

According to a March 2005 private consultation report, the 
veteran, who had just had an arthroscopy and debridement of 
the left knee, had Grade 4 chondromalacia of the patella, 
Grade 3 in the medial compartment, and Grade 2 in the lateral 
compartment.  There was some effusion in the knee, but the 
knee, according to the examiner, had "good range of 
motion," although he noted that the veteran would probably 
have to get a total knee arthroplasty within the next four or 
five years.
 
On private medical consultation in October 2005, the veteran 
was again noted to have had an arthroscopy and evidence of 
chondromalacia in the left knee.  It was noted that the 
veteran's symptoms were better than before the surgery but 
that he still complained of continued pain, which he stated 
interfered with his life, as it produced difficulty with 
prolonged standing or activities.  Physical examination 
revealed crepitus, but good range of motion.  The assessment 
was degenerative arthritis in the left knee.

As discussed earlier, the January 2006 private medical 
consultation report reveals complaints of bilateral knee pain 
"behind the knee caps," objective findings of minimal 
effusion with a "[f]airly good range of motion," and an 
assessment of degenerative arthritis.

(1)  Claim for an initial compensable disability rating for
status post medical meniscectomy of the left knee

This disability has historically been rated by analogy under 
DC 5259 of the Schedule.  It has been rated as 
noncompensable, pursuant to 38 C.F.R. § 4.20, because there 
is no evidence of removal of the semilunar cartilage that is 
symptomatic.

Disability due to limitation of motion will be discussed in 
the next section of this decision.

The veteran has complained of a painful left knee that 
occasionally swells, but the knee has never been found to be 
swollen, weak, unstable, fatigued, or lacking coordination, 
on objective examination.  
Because a higher rating based on objective evidence of 
arthritis of a joint together with limitation of motion that 
is noncompensable is more properly warranted under the DCs 
addressing arthritis, the Board will discuss a grant of a 
higher rating on this basis in the next sub-section.  A grant 
of a separate compensable rating for the service-connected 
meniscectomy residuals on this very same basis is not 
warranted because such action would clearly violate VA's 
prohibition against pyramiding, inasmuch as it would 
represent assigning separate ratings for the same disability.  
See 38 C.F.R. § 4.14.

Thus, because none of the criteria for a higher rating for 
the veteran's left knee disability are met in this case other 
than the criteria addressing arthritis with noncompensable 
limitation of motion, the veteran's claim for an initial 
compensable disability rating for the service-connected 
status post medical meniscectomy of the left knee has failed.

Additionally, because the criteria for a higher rating for 
this disability are not met, the benefit-of-the doubt 
doctrine does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

(2) Claim for an initial compensable disability rating for
 traumatic arthritis of the left knee, with painful motion

As indicated above, the record shows objective evidence of 
arthritis of the left knee, in addition to evidence of 
limitation of motion of the knee that is noncompensable.  
That being the case, the criteria for a rating of 10 percent 
are met, pursuant to the provisions of DCs 5003 and 5010 of 
the Schedule.

While the left knee has always been described as having good 
range of motion, it is noted that, in April 2004, the motion 
was reported as zero to 130 degrees.  This finding reflects a 
non-compensable level of limitation of flexion.  Thus, 
resolving any reasonable doubt in favor of the veteran, and 
taking into account the DeLuca factors of pain and weakness 
causative of functional loss, a 10 percent rating id 
warranted under DCs 5003, 5010.

Examiners have not found additional limitation of motion due 
to functional factors, although they have considered the 
veteran's complaints in this regard.

The Board notes that the report of a loss of 10 degrees of 
flexion of the left knee was dated in April 2004, which 
raises the question of whether a staged rating is appropriate 
in this case.  However, the Board notes that the veteran has, 
since he filed his claim for service connection for a left 
knee disability back in May 1996, consistently complained of 
functional impairment of the left knee essentially manifested 
by pain and weakness.  Thus, resolving any reasonable doubt 
in favor of the veteran, the Board concludes that the 
criteria for a 10 percent rating for this disability were met 
as early as the date of claim.  In other words, an initial 
rating of 10 percent is warranted.


Referral for consideration of an extra-schedular rating is 
also not warranted.  The veteran has undergone one surgical 
procedure, but has not undergone additional hospitalization.  
Frequent periods of hospitalization are not shown.  As he has 
not worked at any time during the period since the grant of 
service connection, marked interference with employment has 
not been shown, and as previously noted his claim for TDIU 
must be remanded, before the Board can grant that benefit.

Because there is no objective evidence of additional 
limitation due to functional factors, or of limitation of 
motion that meets or approximates the criteria for a higher 
rating, or of factors required for an extra-schedular rating, 
the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent.  

C.  Claim for Paragraph 30 benefits

A temporary total disability rating for convalescence 
purposes (temporary total convalescent rating) - rated as 100 
percent disabling - will be assigned, for up to three months, 
without regard to other provisions of the Schedule, when it 
is established that treatment of a service-connected 
disability resulted in the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incomplete healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight bearing prohibited); 
or (3) immobilization by a cast, without surgery, of one 
major joint or more. Furthermore, extensions of temporary 
convalescent ratings, for up to three months for item number 
(1) above, and up to six month for items (2) and (3) above, 
are available.  38 C.F.R. § 4.30.

The record shows that the veteran underwent arthroscopy of 
the left knee, with debridement of the patella, medial 
femoral condyle, lateral femoral condyle, and trochlea, on 
February 22, 2005.  No complications were reported.

In support of the veteran's claim for Paragraph 30 benefits, 
the veteran submitted a statement from his orthopedic 
surgeon, dated in June 2005, confirming that the veteran had 
undergone arthroscopic surgery on February 22 and that he 
felt that the veteran had reached maximum medical improvement 
(MMI) as of April 18, 2005.

Because there are no medical records that would verify 
whether the February 2005 arthroscopy required actual 
convalescence of at least 30 days, and in light of the above 
medical statement, the Board has researched the Internet for 
some guidance as to whether, typically, arthroscopic surgery 
requires a period of convalescence.  The medical information 
gathered from the Internet suggests that may be the case, as 
shown in the following paragraph.

According to the website MedLine Plus, which is maintained by 
the U.S. National Library of Medicine and the National 
Institutes of Health, an arthroscopy is a surgical 
procedure in which a small camera is used to examine tissues 
inside the knee joint, with additional instruments being also 
inserted when it is necessary to repair the knee.   While the 
use of arthroscopy has reduced the need to surgically open 
the knee joint, resulting in fewer complications and faster 
recovery time, the patient may need to use crutches for a 
while to reduce weight placed on the knee joint to control 
pain.  For more complicated procedures where anything is 
fixed or reconstructed, patients may not be able to walk on 
the knee for several weeks, and the overall recovery may be 
anywhere from several months to a year.  MedLine Plus Medical 
Encyclopedia, Knee Arthroscopy, Expectations after Surgery 
and Convalescence, U.S. National Library of Medicine and 
National Institutes of Health, available at 
http://www.nlm.nih.gov/medlineplus/ency/article/002972.htm.

Based on the above general medical information about this 
type of surgical procedures and the veteran's private 
surgeon's statement of June 2005 suggesting convalescence 
through April 18 of that year, the Board finds, resolving any 
reasonable doubt in favor of the veteran, that the left knee 
arthroscopy that the veteran underwent on February 22, 2005, 
required convalescence between that date and April 18, 2005.  
A temporary total rating is not warranted after that date, 
because his physician found that he had reached maximum 
medical benefit at that point, and there is no other evidence 
that he required additional convalescence.  The criteria for 
Paragraph 30 benefits for that period are accordingly met, 
and the claim is granted.


ORDER

A disability rating in excess of 40 percent for the service-
connected right knee disability is denied.

An initial compensable disability rating for status post 
medical meniscectomy of the left knee is denied.
 
An initial 10 percent rating for traumatic arthritis of the 
left knee, with painful motion, is granted, effective from 
the date of service connection.

A temporary total rating, pursuant to the provisions of 
38 C.F.R. § 4.30, based on convalescence following left knee 
arthroscopy performed on February 22, 2005, is granted, 
through April 18, 2005.


REMAND

The governing regulations provide that a total disability 
rating based on individual unemployability due to service-
connected disability may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability. 38 C.F.R. §§ 3.340, 
3.341, 4.16.

The regulations further provide that if there is only one 
service-connected disability, it must be rated at 60 percent 
or more; and if there are two or more disabilities, at least 
one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, however, lacks the authority to grant a total 
rating in the first instance.  Bowling v Principi, 15 Vet. 
App. 1, 10 (2001).  In such a case, VA must first refer the 
matter to VA's C&P Director for initial consideration under 
the provisions of 38 C.F.R. § 4.16(b).  Id.

In the present case, the veteran is service-connected for a 
right knee disability, rated as 40 percent disabling, and for 
two left knee disabilities, one of which is, pursuant to the 
decision above, now rated as 10 percent disabling.  The 
combined rating is now 50 percent.  See 38 C.F.R. § 4.25.  
The veteran's service-connected disabilities still do not 
meet the minimum shedular criteria for a grant of a TDIU.  
However, there are several VA and private medical opinions to 
the effect that his service connected kneed disabilities 
preclude gainful employment.  He is entitled to have his 
claim referred to the proper first line authority to consider 
entitlement on an extraschedular basis.

The opinions referred to above include an April 2003 medical 
opinion from Dr. R.L. (indicating that "it will be difficult 
for him to obtain and maintain gainful employment"); the 
April 2004 VA joints examination report (revealing the 
examiner's opinion that "I do not think he would be able to 
return to work or obtain and maintain gainful employment in 
manual labor due to his bilateral knee condition"); a 
February 2005 Individual Unemployability Assessment private 
report (revealing a vocational specialist's opinion that the 
veteran "is currently and permanently unable to engage in 
his former or any substantial gainful activity due solely to 
his service-connected right knee issues"); and a November 
2005 addendum to the February 2005 Individual Unemployability 
Assessment private report (revealing the vocational 
specialist's amended opinion that the veteran is "currently 
and permanently unable to engage in his former occupation or 
any other substantial gainful activity due solely to his 
service-connected bilateral knee issues").

Also supporting the veteran's claim of being totally 
unemployable due to service-connected disability are the 
records from the Social Security Administration revealing 
that the veteran has been deemed unemployable, for Social 
Security purposes, since 1988, mostly due to this right knee 
disability. 

Accordingly, the veteran's claim of entitlement to a TDIU is 
REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should refer the veteran's 
claim for a TDIU to the Director of VA's 
C&P Service or VA's Undersecretary for 
Benefits, for consideration and 
adjudication of the question of whether 
the veteran is entitled to a TDIU on an 
extraschedular basis.  The RO/AMC should 
ensure to make available to the Director a 
copy of this remand, as well as the 
veteran's four claims folders.

2.  If the decision remains adverse to the 
veteran, the RO/AMC should issue a 
supplemental statement of the case to the 
veteran and his private attorney and 
thereafter return the claims files to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


